PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/074,749
Filing Date: 1 Aug 2018
Appellant(s): Senftleben et al.



__________________
Tania A. Shapiro-Barr
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/4/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/2/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Arguments
	Appellant argues that turning to the obviousness rejection of claim 1 based on the combination of Seitzinger and Romney, the Federal Circuit has held that “[Rejections on obviousness grounds cannot be sustained with mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006). In this case, there is no such “articulated reasoning” or “rational underpinning ” Although the Examiner claims that “it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the closure of Seitzinger to be child-resistant as taught by Romney in order to prevent children from gaining access to the package” (Office action, p. 3), the Appellant respectfully disagrees and submits that there would have been no motivation for one of ordinary skill in the art to combine Seitzinger with Romney in reference to the current application.
	In response to Appellant's argument that there is no suggestion to combine the references, the Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. In re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). In this case, the Romney reference clearly provided the 
	Appellant argues that Seitzinger is non-analogous art. A reference qualifies as prior art for an obviousness determination under § 103 only when it is analogous to the claimed invention. Innovention Toys, LLC, v. MGA Entertainment, Inc., 637 F.3d 1314 (Fed. Cir. 2011); In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004); In re Clay, 966 F.2d 656, 658 (Fed. Cir. 1992) "Two separate tests define the scope of analogous prior art: (1) whether the art is from the same field of endeavor, regardless of the problem addressed and, (2) if the reference is not within the field of the inventor's endeavor, whether the reference still is reasonably pertinent to the particular problem with which the inventor is involved." Bigio, at 1325. The present application addresses the problem of how to inhibit a child from opening a smoking article package. Seitzinger addresses the problem of how to easily clean and store dental appliances, such as dentures, retainers, and mouth guards. See, e.g., col. 1, lines 44-46. Clearly, Seitzinger is not within the same field as the present application. Further, Seitzinger is not reasonably pertinent to the problem addressed by the present application, as a dental cleaning and storage apparatus has nothing to do with - and would not contribute in any way to - a child-resistant smoking article package. Thus, there would have been no motivation to consider Seitzinger in relation to the present application. See Clay, 966 F.2d at 659 ("If [a reference] is directed to a different purpose, the inventor would accordingly have had less motivation or occasion to consider it.")
	In response to Appellant's argument that Seitzinger is nonanalogous art, it has been held that a prior art reference must either be in the field of Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Applicant was concerned, in order to be relied upon 
Appellant argues that the Examiner is using improper hindsight in combining Seitzinger with Romney. As stated by the Supreme Court in KSR, “the fact finder must be aware ‘of the distortion caused by hindsight bias and must be cautious of arguments reliant upon ex post reasoning.’” KSRInt’l Co. v. Teleflex, Inc., 550 U.S. 398, 421 (citing Graham v. John Deere Co., 383 U.S. 1 at 36). Both Romney and the present application teach a child-resistant container. There is absolutely no indication in Seitzinger, however, that the disclosed dental cleaning and storage apparatus would need to be child-resistant. In contrast, the objective of Seitzinger is to provide an apparatus in which a “dental appliance can be easily stored ... and removed ... without... inconvenience to the user.” Seitzinger at Abstract. Further, there is no indication or suggestion that the items to be cleaned and stored in Seitzinger’s apparatus would present any danger to a child - in fact, children often use dental appliances such as retainers and mouth guards; thus, Seitzinger’s container was likely designed to be used by children, as opposed to being child-resistant. Consequently, the Examiner’s alleged reason to combine Seitzinger with Romney appears to originate in the present application itself, which qualifies as hindsight bias and is insufficient to support a prima facie case of obviousness.
In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It is well known to one of ordinary skill in the art that at least the liquid dentifrice (or small dental appliances) contained within the 
Appellant argues that the mere fact that a reference could be modified is inadequate to shown that a person of ordinary skill in the art would modify the reference as suggested. See In re Gianelli, 739 F.3d 1375, 1379 (Fed. Cir. 2014). Here, the fact that Seitzinger’s cleaning/storage container could be modified by Romney to make the closure child-resistant does not mean that one of ordinary skill in the art would be motivated to do so. As discussed above, there is no evidence that Seitzinger’s cleaning/storage container would benefit from being child-resistant - in reality, it was likely meant to be used by children. Thus, contrary to the Examiner’s assertion, there would have been no motivation for one of ordinary skill in the art to combine Seitzinger with Romney in reference to the present application.
In response to Appellant's argument that there is no suggestion to combine the references, the Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. In re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). In this case, the Romney reference clearly provided the suggestion and motivation to modify Seitzinger, i.e., the advantage of providing a container closure wherein the operation is relatively complex for illiterate children but relatively simple for adults for ensuring said children cannot gain access to hazardous materials held within the container (See abstract and Cl :L64-C2:L15). At least the liquid dentifrice (or small dental appliances) contained within the case of Seitzinger is potentially hazardous to children (e.g. infants or toddlers) if swallowed. The child-resistant closure as taught by Romney would prevent unwanted/unsupervised access by young children.

Respectfully submitted,

/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735                      
                                                                                                                                                                                  
Conferees:
/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735       

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                                                                                                                                                                                                                         
                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.